Citation Nr: 0332595	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to November 5, 2001, 
for a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1956 to February 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted a total disability rating based 
on individual unemployability, effective from November 5, 
2001.  

A personal hearing was conducted in May 2003 before the 
undersigned Veterans Law Judge in Washington, DC.  

The Board notes that the veteran had previously perfected 
appeals of several other issues.  However, in February 2002, 
after the RO had granted a total disability rating based on 
unemployability, he wrote the RO indicating his satisfaction 
and withdrew all of his appeals, based on rating decisions 
dating back to February 1996.  He later wrote the RO 
disagreeing with the effective date of the total disability 
rating, as assigned in the February 2002 rating decision, 
leading to the instant appeal.  


FINDINGS OF FACT

1.  The veteran's claim for a total disability rating based 
on individual unemployability due to service-connected 
disability was received on October 26, 1998.  

2.  The evidence shows that the earliest date that it is 
factually ascertainable that the criteria for a total 
disability rating based on individual unemployability were 
met is October 26, 1998.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability were met on October 26, 1998.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 3.400(o)(2), 4.1, 4.15, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder does not reveal full compliance 
with the new statutory and regulatory provisions.  In the 
February 2002 rating decision and July 2002 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations.  In addition, by a letter 
dated in August 2002, the RO explained the provisions of the 
VCAA, gave him additional general notice of the evidence 
needed to substantiate the claim on appeal, and asked the 
veteran to submit or authorize the RO to obtain additional 
relevant evidence.  That letter, however, did not explicitly 
inform the veteran of the type of evidence that was needed to 
substantiate his claim.  Nevertheless, in light of action 
taken herein, the Board finds that there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).  

At the outset, the Board notes that service connection is 
currently in effect for several disabilities: 1) a cervical 
spine condition with radiculopathy to the left arm and hand, 
evaluated 20 percent from March 1998 and 40 percent disabling 
from November 2001; 2) a fracture (now fused) of the left 
ankle, evaluated 20 percent disabling; 3) lumbosacral strain, 
evaluated 20 percent disabling; 4) degenerative arthritis of 
the left shoulder, evaluated 10 percent disabling; and 5) 
osteochondritis dessicans of the right knee, evaluated 0 
percent disabling.  Those ratings resulted in a combined 
rating of 50 percent from March 17, 1998, and a 70 percent 
combined rating from November 5, 2001.  

Neither the report of a VA compensation examination in 
October 1994 nor VA treatment records dated from September 
1995 to January 1999 make any reference to the veteran's 
employment or his employability.  However, a VA examiner on 
May 21, 1997, noted the veteran's report that he was unable 
to work because of his back and shoulder pain.  The examiner 
did not express an opinion as to whether the veteran was 
unemployable due to his service-connected disabilities.  

The record shows that a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, was received on October 28, 1998.  The 
veteran stated that he became too disabled to work in 
December 1993.  

Reports from two private physicians, each dated in November 
1998, also do not make any reference to the effect of the 
veteran's service-connected disabilities on his 
employability.  

A rating decision in February 1999 denied entitlement to a 
total disability rating based on individual unemployability.  
The Board construes communication received from the veteran 
in July 1999 as expressing disagreement with that 
determination.  

A VA physician wrote in February 1999 that he had examined 
the veteran and had reviewed his records.  He expressed his 
opinion that the veteran's left ankle, lower back, and neck 
disabilities rendered him unable to be gainfully employed; he 
added that the veteran had also become significantly 
depressed.  Further, a private physician wrote in April 1999 
that the veteran's "physical and mental conditions is [sic] 
not that of a person capable of being gainfully employed."  

An April 1999 VA examiner noted the veteran's report that his 
back pain was aggravated by walking more than 1 block, 
sitting for more than 1 hour, stretching, or lifting.  He 
stated that he carried a portable stool with him so he could 
sit and rest after walking a block.  He reportedly used an 
electric wheelchair for traveling any distance.  The veteran 
indicated that did not use crutches, but did occasionally use 
a cane.  

Another private physician wrote in April 1999 that it was his 
opinion that, "due to [his] physical condition, daily 
physical therapy, and prescribed medications, it is my 
medical opinion that [the veteran] cannot be gainfully 
employed.  [He] should be considered 100% disabled, based on 
unemployability."  

At the time of a VA general medical examination in November 
2001, the veteran indicated that he felt that he was 
unemployable.  After describing the manifestations of the 
veteran's various service-connected disabilities, he 
commented that his "rather severe cervical and lumbar 
disease do render him unemployable.  Although he also has 
degenerative arthritis in the left shoulder and the right 
knee, these 2 conditions are not as severe."  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, DC, in May 
2003.  It was argued, essentially, that the veteran's claim 
should have been referred to VA's Director of Compensation 
and Pension for consideration an extraschedular rating, as 
provided in 38 C.F.R. § 3.321(b), since, prior to November 5, 
2001, the percentage criteria for a total disability rating 
based on individual unemployability were not met.  The 
veteran testified that he had not worked since he applied for 
a total disability rating based on individual unemployability 
in "1997."  

First, the Board notes that the RO assigned a total 
disability rating based on individual unemployability, 
effective from November 5, 2001, the date of the VA general 
medical examination, on the basis that that examination 
constituted the veteran's claim.  The regulations provide 
that the date of an outpatient VA examination will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1) (2003).  

The Board also notes that, in February 2002, the veteran 
explicitly withdrew his appeal of all other pending claims, 
after the RO had granted the total disability rating based on 
individual unemployability.  That withdrawal, however, is not 
dispositive of and actually has no effect on the issue of the 
proper effective date for the total disability rating based 
on individual unemployability.  

While one of the veteran's prior appeals included the 
previous denial of a total disability rating based on 
individual unemployability, that claim was satisfied by the 
RO's grant of a total disability rating based on individual 
unemployability in February 2002.  Whether or not he withdrew 
all of his other appeals at that time is irrelevant.  In 
assigning a total disability rating based on individual 
unemployability, the RO was also required to establish an 
effective date for the rating, based on the date of receipt 
of the claim for that benefit and the "date entitlement 
arose."  38 C.F.R. § 3.400(o)(2).  

In determining the proper effective date for the assignment 
of a total disability rating based on individual 
unemployability, only two factors are relevant:  the date of 
receipt of the claim for that benefit and the date 
entitlement to the benefit arose.  As noted above, the 
veteran submitted a formal claim for a total disability 
rating based on individual unemployability on October 26, 
1998.  Although the RO initially denied entitlement to that 
benefit in a February 1999 rating decision, the veteran 
disagreed with that decision, initiating an appeal, leading 
eventually to the RO's grant of the benefit in the February 
2002 rating decision.  Thus, the date of receipt of the 
veteran's claim for a total disability rating based on 
individual unemployability is October 26, 1998.  

Because a total disability rating based on individual 
unemployability is a form of an increased rating, § 
3.400(o)(2) provides that the effective date for such a 
rating can be no earlier than the date of receipt of the 
claim, unless it is factually ascertainable that an increase 
in disability occurred within one year prior to that date.  
In that case, the earlier date may be used.  

The medical records in this case, dated from at least 1994, 
show that no health care practitioner indicated that the 
veteran was unemployable, although a VA examiner in May 1997 
noted the veteran's report that he was unable to work because 
of his back and shoulder pain.  The examiner himself did not 
comment on the effect of the veteran's service-connected 
disabilities on his ability to work.  Further, two private 
physicians in November 1998 did not make any reference to the 
veteran's being unemployable.  The earliest medical evidence 
that the veteran's service-connected disabilities rendered 
him unemployable is a communication from a VA physician in 
February 1999.  

Thus, although the two private physicians in November 1998 
did not indicate that the veteran was unemployable due to his 
service-connected disabilities, those physicians were clearly 
evaluating only his cervical spine condition.  Their 
evaluations did not include the veteran's other service-
connected disabilities.  Therefore, their letters provide no 
information one way or the other as to whether it as 
factually ascertainable that the veteran was unemployable at 
that time.  Other VA and private physician, however, 
subsequently stated that the veteran's service-connected 
disabilities did render him unemployable.  Unless there is 
evidence to the contrary, when medical evidence received 
after a veteran files a claim for an increased rating shows 
that the criteria for an increased rating are met, it is 
generally assumed that those criteria were met at the time 
the veteran filed his claim.  In this case, there is no 
evidence that would indicate that the veteran was not 
unemployable between the date he filed his claim and the 
February 1999 examiner opinion.  There is, however, medical 
evidence indicating that he was not unemployable prior to the 
date he filed his claim.  

The regulations also provide that rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  

The record indicates that the veteran completed 2 years of 
college.  He stated that he has received no additional 
training or education.  He was last employed by the Federal 
Emergency Management Administration in the remote past.  He 
has not worked for several years, but would like to open a 
vacuum cleaner shop, if rating he were able.  He reported, 
however, that his various service-connected disabilities 
required him to undergo daily physical therapy and to apply a 
TENS unit to various areas of his body several times a day to 
help reduce his pain.  Further, two private physicians stated 
in February 1999 that his service-connected disabilities 
rendered him unable to secure and retain substantially 
gainful employment.  

Affording the veteran the benefit of the doubt, the Board 
finds that, although the veteran did not meet the percentage 
requirements for a total disability rating based on 
individual unemployability prior to November 5, 2001, the 
evidence nevertheless shows that the rating criteria were 
inadequate to describe his service-connected disabilities 
prior to that date, largely considering the degree of pain 
that he had that was attributable to those disabilities.  The 
opinions of the VA consulting physician in February 1999, 
plus later statements by other physicians, also weigh heavily 
in this regard.  

Therefore, affording the veteran the benefit of the doubt, 
the Board finds that the evidence shows that the veteran's 
claim for a total disability rating based on individual 
unemployability was received on October 26, 1998, and that 
his service-connected disabilities rendered him unable to 
secure or follow substantially gainful employment as of that 
date, but not before that date, meeting the criteria of 
§ 4.16(b).  38 U.S.C.A. § 5107(b).  

Accordingly, the Board concludes that the proper effective 
date for the assignment of a total disability rating based on 
individual unemployability is October 26, 1998.  




ORDER

The proper effective date for assignment of a total 
disability rating based on individual unemployability due to 
service-connected disability is October 26, 1998.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



